The petitioner filed in this court his verified petition for mandamus alleging, in substance, that said respondent, as district judge, ordered and directed the county attorney of Carter county to file an information charging this petitioner with contempt of court in failing to obey the orders of said court, that after said cause was set for trial before respondent said petitioner filed his motion to disqualify said respondent on the ground that said respondent is biased and prejudiced against this petitioner and could not give him a fair and impartial trial; that said respondent refused to disqualify, and praying that a writ issue herein directing the said Hon. John B. Ogden, district judge, to recuse and disqualify himself in said action.
An alternative writ of mandamus was issued. Upon the return day respondent filed his answer in substance stating that petitioner with his counsel appeared when the cause was set for trial and demanded a jury trial in said cause, which was granted, and further alleging that he is not biased or prejudiced against said petitioner but is only acting as he views it, in the interest of justice to all parties, and praying that the writ be discharged. Thereafter, by agreement of the parties, the cause was dismissed.